Exhibit 10.1

 

LOGO [g201221g0728110215928.jpg]

June 30, 2016

Michael Lewis, Ph.D.

Bio Diligence Partners Inc.

This letter shall serve as an eleventh amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2016 to
July 1, 2017. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $157,500.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers, Ph.D., D.Sc. Title:   President & CEO Bio Diligence
Partners, Inc. By:  

/s/ Michael Lewis

Name:   Michael Lewis, Ph.D. Title:   President